           Case 2:18-cv-02135-MCE-KJN Document 33 Filed 07/22/20 Page 1 of 2



     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     S. WYETH McADAM, CSBN 223876
 4           Special Assistant United States Attorney
             160 Spear Street, Suite 800
 5           San Francisco, California 94105
             Telephone: (415) 268-5610
 6           Facsimile: (415) 744-0134
             E-Mail: Wyeth.McAdam@ssa.gov
 7
 8   Attorneys for Defendant

 9
10                                UNITED STATES DISTRICT COURT

11                               EASTERN DISTRICT OF CALIFORNIA

12                                     SACRAMENTO DIVISION

13
                                                     )   Case No.: 2:18-cv-02135-MCE-KJN
14   DANIEL KEILEN LINVILLE, JR.,                    )
                                                     )   STIPULATION AND ORDER FOR THE
15                  Plaintiff,                       )   AWARD OF FEES UNDER THE EQUAL
                                                     )   ACCESS TO JUSTICE ACT
16          vs.                                      )
                                                     )
17                                                   )
     ANDREW SAUL,                                    )
18   Commissioner of Social Security,                )
                                                     )
19                                                   )
                    Defendant.
20
21
            IT IS HEREBY STIPULATED by and between the parties through their undersigned
22
     counsel, subject to the approval of the Court that Plaintiff be awarded attorney fees and expenses
23
     under the EAJA in the amount of EIGHT THOUSAND FIVE HUNDRED dollars ($8,500).
24
     This amount represents compensation for all legal services rendered on behalf of Plaintiff, to
25
     date, by counsel in connection with this civil action, in accordance with 28 U.S.C. § 2412.
26
     This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA attorney fees
27
     and expenses, and does not constitute an admission of liability on the part of Defendant under the
28
                                                 1
     Def.’s Opp. To Pl.’s Opening Brief, Linville, 2:18-cv-02135-MCE-KJN
             Case 2:18-cv-02135-MCE-KJN Document 33 Filed 07/22/20 Page 2 of 2



 1   EAJA. Payment of the agreed amount shall constitute a complete release from, and bar to, any
 2   and all claims that Plaintiff and/or Plaintiff's counsel may have relating to EAJA attorney fees
 3   and expenses in connection with this action.
 4               This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security
 5   Act attorney fees under 42 U.S.C. § 406, subject to the offset provisions of the EAJA.
 6
 7   Dated: July 21, 2020                              Respectfully submitted,
 8
                                                       MCGREGOR W. SCOTT
 9                                                     United States Attorney
                                                       DEBORAH LEE STACHEL
10                                                     Regional Chief Counsel, Region IX
                                                       Social Security Administration
11
12
                                               By      /s/ S. Wyeth McAdam
13                                                     S. WYETH McADAM
                                                       Special Assistant U.S. Attorney
14
                                                       Attorneys for Defendant
15
16                                             By:     /s/ Robert Weems*
17                                                     Robert Weems
                                                       Weems Law Offices
18                                                     (Authorized via email on July 21, 2020)
                                                       Attorneys for Plaintiff
19
20
21                                                    ORDER
22               Pursuant to stipulation, IT IS SO ORDERED.
23
     Dated: July 22, 2020
24
25
26
27
     Linv.2135
28
                                                       2
     Def.’s Opp. To Pl.’s Opening Brief, Linville, 2:18-cv-02135-MCE-KJN
